DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on March 8 of 2022, has been entered.  Claims 1 and 4-13 have been amended.  Claims 2 and 3 have been cancelled.  No claim has been added.  Claims 1 and 4-13 are still pending in this application, with only claim 1 being independent.

The replacement drawing sheets were received on March 8 of 2022.  These drawings are acceptable and have been entered.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Head-Up Display Device[[,]] Illumination System and Method

Claim Objections
Claims 1 and 4-13 objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the newly recited “imaging optical system” is a required element of the claimed invention, or if such system is merely an external element the claimed illumination system is intended to be coupled to.
Claim 1 attempts once again to define an illumination system intended to be used in a head-up display (i.e. a HUD), with the body of the claim positively defining a “light source”, a “collimation and homogenization unit” and an “intensity distribution adjustment unit” as the only structural elements included in the illumination system; however, the output light beam is recited as matching an “imaging optical system” which appears to be part of the HUD the illumination system is intended to be coupled to, but not a structural element of the illumination system itself.  It would be impossible for one skilled in the art at the time the invention was made to determine if a prior art 
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the illumination system of claim 1 as necessarily including an imaging optical system.

Dependent claims 4-13 are rejected at least for their dependency on indefinite claim 1, as previously detailed.

Dependent claim 7 is further indefinite as it depends from cancelled claim 3.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 7 as being dependent from independent claim 1 (as such independent claim has been amended to include the limitations of cancelled claim 3).

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	An illumination system for a head-up display (HUD), comprising: 
a light source configured to emit an incident light beam;
a collimation and homogenization unit configured to convert the incident light beam into a collimated and homogenized light beam with uniform illuminance on a beam cross section, the collimation and homogenization unit comprising at least a first optical element and a second optical element;
an intensity distribution adjustment unit configured to receive the collimated and homogenized light beam and project an output light beam with a different light intensity distribution according to different points;
an imaging optical system the output light beam matching the imaging optical system
wherein the collimation and homogenization unit directly shapes the incident light beam into a cross section set according to requirements by refraction or reflection of the light, 
wherein one of the following conditions is met: 
the first optical element and the second optical element have a front surface that is a free curved surface and a rear surface that is a flat surface, or 
[[or, ]]the first optical element and the second optical element have a front surface that is a flat surface and a rear surface that is a free curved surface, or 
[[or, ]]the first optical element and the second optical element have at least two surfaces that are free curved surfaces.

CLAIM 7.	The HUD illumination system according to claim [[3]]1, wherein in the collimation and homogenization unit, the free curved surface is a rotationally symmetric aspheric surface when an illumination surface is a circular surface, or the free curved surface is a non-rotationally symmetric curved surface when the illuminated surface is a non-circular surface.  

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUURA et al. (U.S. Pat. 9,081,179).

Regarding independent claim 1 (as best understood), MATSUURA et al. discloses an illumination system for a head-up display (HUD) 111 (as seen in Figure 2)  including a light source 111a (as seen in Figure 2) configured to emit and incident light beam L0 (as seen in Figure 3); a collimation and homogenization unit 111b (as seen in Figure 3) configured to convert the incident light beam L0 into a collimated and homogenized light beam having a uniform illuminance on a beam cross section (light beam between elements 111b and 111c, as seen in Figure 3); an intensity distribution adjustment unit 111c (as seen in Figure 3) configured to receive the collimated and homogenized light beam (as seen in Figure 3) and project an output light beam with a different light intensity distribution according to different points (as seen in Figure 3) matching an imaging optical system 120 (as seen in Figure 2) in the HUD (as seen in Figure 3), wherein the collimation and homogenization unit 111b directly shapes the incident light beam into a cross section set according to requirements by refraction or reflection of the light (as seen in Figure 3), the collimation and homogenization unit 111b at least comprises two optical elements 111b (upper and lower elements 111b, as seen in Figure 3), the two optical elements comprising a first optical element 111b 111b (lower element 111b, as seen in Figure 3), the first optical element 111b and the second optical element 111b have a front surface that is a free curved surface (curved output surface of elements 111b, as seen in Figure 3) and a rear surface that is a flat surface (flat incident surface of element 111b, as seen in Figure 3), or, the first optical element 111b and the second optical element 111b have a front surface that is a flat surface and a rear surface that is a free curved surface, or, the first optical element 111b and the second optical element 111b have at least two surfaces that are free curved surfaces. 

Regarding dependent claim 4 (as best understood), MATSUURA et al. further discloses the intensity distribution adjustment unit 111c comprises an optical element for refraction or reflection (as seen in Figure 3), which has a light intensity distribution that matches the imaging optical system (as seen in Figure 3). 

Regarding dependent claim 5 (as best understood), MATSUURA et al. further discloses the system further comprises a diffusion element 112 (as seen in Figure 3) configured to scatter the incident light beam (see lines 36-41 of column 6), and the diffusion element 112 is a diffusion film (see lines 28-30 of column 6) or a microlens array. 

Regarding dependent claim 6 (as best understood), MATSUURA et al. further discloses the HUD illumination system 111 is arranged in an array if an illumination area has to be increased (as seen in Figure 2). 

Regarding dependent claim 7 (as best understood), MATSUURA et al. further discloses in the collimation and homogenization unit 111b, the free curved surface (curved output surface, as seen in Figure 3) is a rotationally symmetric aspheric surface (as seen in Figure 3) when an illumination surface is a circular surface (as seen in Figure 4), or the free curved surface is a non-rotationally symmetric curved surface when the illuminated surface is a non-circular surface.

Regarding dependent claim 8 (as best understood), MATSUURA et al. further discloses in the collimation and homogenization unit 111b, the cross section may be circular (as seen in Figure 4), square, or rectangular. 

Regarding dependent claim 11 (as best understood), MATSUURA et al. further discloses in the collimation and homogenization unit 111b, the incident light beam L0 (as seen in Figure 3) is converted into a collimated beam (light beams between elements 111b and 111c) by means of refraction (as seen in Figure 3), reflection and/or diffraction of the light (as seen in Figure 3). 

Regarding dependent claim 12 (as best understood), MATSUURA et al. further discloses a head-up display device 100 (as seen in Figure 2), including the illumination system 111 (as seen in Figure 2), an illumination LCD 113 (as seen in Figure 2), an imaging optical system 120 (as seen in Figure 2), an eyebox region D (as seen in Figure 2) and a projected virtual image V (as seen in Figure 2), a light source beam L0 (as seen in Figure 3) emitted by the illumination system 111 (as seen in Figure 3) successively passing through the illumination LCD 113 (as seen in Figure 2) and the 120 (as seen in Figure 2) to the eyebox region D (as seen in Figure 2). 

Regarding independent claim 13, MATSUURA et al. further discloses implementation method for the HUD illumination system, comprising steps of: S1, passing an incident light beam L0 (as seen in Figure 3) emitted by the light source 111a (as seen in Figure 3) through the collimation and homogenization unit 111b (as seen in Figure 3), the intensity distribution adjustment unit 111c (as seen in Figure 3), the LCD 113 (as seen in Figure 3), and the imaging optical system 120 (as seen in Figure 2) to the eyebox region D (as seen in Figure 2), S2, configuring the collimation and homogenization unit 111b to convert the incident light source 111a into a collimated and homogenized light beam (as seen in Figure 3), S3, configuring the intensity distribution adjustment unit 111c to illuminate with different light intensity distribution according to different points (as seen in Figure 3), S4, making an illuminance of the collimated and homogenized light beam from the collimation and homogenization unit 111b be homogenized on a beam cross section (as seen in Figure 3), and matching an output light beam from the intensity distribution adjustment unit 111c with the imaging optical system 120 in the HUD 100 (as seen in Figure 2).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA et al. (U.S. Pat. 9,081,179). 

Regarding dependent claim 9 (as best understood), MATSUURA et al. further discloses a light exit surface (output surface of element 111b, as seen in Figure 3) of the collimation and homogenization unit 111b is a curved surface (as seen in Figure 3), and a light incident surface (input surface of element 111c, as seen in Figure 3) of the intensity distribution adjustment unit 111c is a curved surface (as seen in Figure 3).
MATSUURA et al. fails to explicitly disclose the light exit surface of the collimation and homogenization unit 111b is a flat surface at this time, the light incident surface of the intensity distribution adjustment element 111c being a flat surface; with both flat surfaces combined to reduce the number of elements of the entire illumination system 111.
However, the examiner takes Official Notice of the use and advantages of optical element with flat surfaces, specifically for combining at least two of such elements into one optical structure, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply replace two optical elements with flat faces combined into a single optical structure for the units 111b and 111c in the patented Illumination system of MATSUURA et al., to obtain the predictable result of providing the same optical function while reducing the cost and complexity of the system by number of optical elements. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 10 (as best understood), MATSUURA et al. further discloses the intensity distribution adjustment unit 111c has a light exit surface (output surface of element 111c, as seen in Figure 3) that is a spherical or curved surface (curved output surface of element 111c, as seen in Figure 3).
MATSUURA et al. fails to explicitly disclose the intensity distribution adjustment unit 111c having a light incident surface that is a flat surface, or the shape of the eyebox being adjusted by adjusting a distribution form of each azimuth intensity.
However, the examiner takes Official Notice of the use and advantages of optical elements with flat incident surfaces being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply an intensity distribution adjustment unit with a flat incident face in the patented Illumination system of MATSUURA et al., as necessitated by the specific requirement of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Response to Arguments
Applicant's arguments, filed March 8 of 2022, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of dependent claim 3 (subject matter now defined by newly amended indepdennt claim 1) under 35 U.S.C. 102(a)(1) as being anticipated by MATSUURA et al. (U.S. Pat. 9,081,179), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically
111b directly shaping the incident light beam L0 into a cross section “set according to requirements by refraction or reflection of the light”, the collimation and homogenization unit 111b including at least two optical elements, or the claimed shapes of the two optical elements. The applicant further argues that the collimation and homogenization unit 111b of MATSUURA et al. shapes the incident light beam L0 by adjusting the vertical and lateral widths of each lens, that the patented structure does not provide the same advantages as applicant’s invention, and that the position of the two lenses 111b are different from applicant’s invention.

Regarding the Examiner’s rejection of claims 4-13, the applicant presents no arguments, except stating that such claims depend directly, or indirectly, from independent claim 1, and would be allowable when/if the independent claim is allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 4-13 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

In response to applicant’s arguments that MATSUURA et al. (U.S. Pat. 9,081,179) failed to disclose the collimation and homogenization unit 111b directly shaping the incident light beam L0 into a cross section “set according to requirements by refraction or reflection of the light”, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, as previously detailed, MATSUURA et al. discloses the collimation and homogenization unit 111b directly shaping the incident light beam L0 into a desired cross section (as admitted by the applicant). The fact that such desired cross section is achieve by adjusting the vertical and lateral widths of each lens does not negate the fact that is it through the changes in refraction or reflection of the light resulting from the cited adjustment of the dimensions of each lens that the incident light beam L0 is shaped.

In response to applicant's argument that the patented structure of MATSUURA et al. (U.S. Pat. 9,081,179) does not provide the same advantages as applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, MATSUURA et al., as previously detailed, teaches all the claimed limitations, therefore was considered to broadly anticipate the claimed invention as defined by the claims.

In response to applicant’s arguments that MATSUURA et al. (U.S. Pat. 9,081,179) failed to disclose the collimation and homogenization unit 111b including at least two optical elements, or such two optical elements having the claimed shapes, the applicant is respectfully once again advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, as previously detailed, MATSUURA et al. discloses the collimation and homogenization unit 111b including a first optical element 111b (upper element 111b, as seen in Figure 3) and a second optical element 111b (lower element 111b, as seen in Figure 3), both optical elements 111b having a front surface (output surface of each element 111b, as seen in Figure 3) that is a free curved surface (curved output surface of elements 111b, as seen in Figure 3) and a rear surface (input surface of each element 111b, as seen in Figure 3) that is a flat surface (flat incident surface of elements 111b, as seen in Figure 3). Therefore, the optical elements 111b of MATSUURA et al. were considered as clearly anticipating one of the alternative shapes defined by the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/Ismael Negron/
Primary Examiner
AU 2875